Mr. Justice Thacher
delivered the opinion of the court.
This is a petition to this court to grant a writ of error to the probate court of Claiborne county.
Upon a careful examination and comparison of the statutes of this State, relative to writs of error, we have arrived at the conclusion that a writ of error to a probate court, is demandable as a writ of right out of this court, by virtue of the act of February 10th, 1830, or it may be obtained from the clerk of the probate court, by virtue of the act of May 13th, 1837.

The petition is therefore granted.

Mr. Justice Clayton
delivered the following opinion:
Upon the question of costs, submitted in connection with this petition, we are of opinion, that when a case is dismissed by this court for want of jurisdiction, no judgment for costs can be given. The court have no authority to make any order beyond a direction to strike the cause from the docket. The party who brings this case into the court, would be liable to the officers in another form of proceeding, for their fees and costs.